ORDER

PER CURIAM.
Verizon and American Home Assurance Co. appeal the Labor and Industrial Relations Commission’s decision that Brenda Otey sustained an injury by occupational disease which arose out of and in the course of her employment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).